

116 HR 5950 IH: FAS School Meals Improvement Act
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5950IN THE HOUSE OF REPRESENTATIVESFebruary 21, 2020Mr. Sablan (for himself, Mrs. Radewagen, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act and the Child Nutrition Act of 1966 to grant eligibility to the Federated States of Micronesia, Republic of the Marshall Islands, and the Republic of Palau for certain programs, and for other purposes.1.Short titleThis Act may be cited as the FAS School Meals Improvement Act. 2.Amendments to grant eligibility for certain programs(a)The Richard B. Russell National School Lunch ActThe Richard B. Russell National School Lunch Act (42 U.S.C. 1760 et seq.) is amended as follows:(1)Section 12 (42 U.S.C. 1760) is amended—(A)in subsection (d)(8), by striking or the Commonwealth of the Northern Mariana Islands and inserting the Commonwealth of the Northern Mariana Islands, Federated States of Micronesia, Republic of the Marshall Islands, or the Republic of Palau; and(B)in subsection (f), by striking and the Commonwealth of the Northern Mariana Islands and inserting the Commonwealth of the Northern Mariana Islands, Federated States of Micronesia, Republic of the Marshall Islands, and the Republic of Palau.(2)Section 13(a)(1)(E) (42 U.S.C. 1761(a)(1)(E))—(A)in clause (vi), by striking ; and and inserting a semicolon;(B)in clause (vii), by striking the period and inserting a semicolon; and(C)by adding at the end the following:(viii)Federated States of Micronesia;(ix)Republic of the Marshall Islands; and(x)the Republic of Palau..(b)The Child Nutrition Act of 1966The Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) is amended—(1)in section 3(a)(3) (42 U.S.C. 1772(a)(3)), by striking and the District of Columbia and inserting the District of Columbia, Federated States of Micronesia, Republic of the Marshall Islands, and the Republic of Palau; and(2)in section 15(1) (42 U.S.C. 1784(1)), by striking or the Commonwealth of the Northern Mariana Islands and inserting the Commonwealth of the Northern Mariana Islands, Federated States of Micronesia, Republic of the Marshall Islands, or the Republic of Palau.